 In the Matter of THE MURRAY CORPORATION.oF AMERICAandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL.IMPLEMENTWORKERSOF AMERICA, (UAW-CIO)-AMALGAMATEDLOCAL 889Cases Nos. R-480 and R-4381, RespectivelyAMENDMENT TO DECISION AD DIRECTION' OFELECTIONDecember 17, 19492-On November 28, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing.1In our Decision therein, only some of the employees in De-partments 90 and 106 were excluded from the appropriate unitfinding, although the parties had agreed at the hearing that all em-ployees of these departments should be excluded from the appropriateunit.On December 4, 1942, the Company filed a motion to correctthe Decision with regard to this omission, which the Board deniedon December 9, 1942.Upon further consideration, the Board herebyvacates said order denying the motion, and amends its Decision datedNovember 28, 1942, by striking therefrom the last paragraph in"IV. The appropriate unit" and substituting therefor the followingparagraph:We find that all clerical employees of the Ecorse Plant andtheMain Plant of the Company, including employees in thecashier's office; telephone operators; stenographers, typists, andclerks in the Plant Protection, Education, Cost Control, Indus-trialEngineering, and Insurance departments (Departments 85,109, 93, 80A, and 162, respectively) ; engineering follow-upclerks, die and jig; and engineering planning and schedulingclerks' (Department 395) ; but excluding the classifications setforth in Appendix "A,", and the compensation clerk, insuranceclaim clerk, and insurance investigator in the Insurance Depart-ment (Department 162), estimators and the estimator leader in'the Estimating Department, Sales Estimating Section, and Tool145 N. L.R. B. 854.46 N. L. R. B., No. 15.103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDTime Standards Section (Departments 99 and 395), all em-ployees in the Industrial Relations Department, (Department90), all employees in the Employment Department, (Department106), secretaries to` department heads, and time checkers, consti-tote a unit appropriate for the.purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.The Board, having been advised by the Regional Director thatfurther time within which to hold the election is necessary, herebyamends its Direction of Election by striking therefrom the words"not later than thirty (30) days from the date' of this Direction"days from the date of this Direction."